Citation Nr: 0025896	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-40 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an original rating in excess of 10 percent for 
left shoulder thoracic outlet syndrome.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from February 1967 to 
September 1990.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1991 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO), which denied service connection for a disability 
manifested by chest pain with palpitations; granted service 
connection and assigned a 10 percent rating for a low back 
disability, classified as lumbar spine osteoarthritis; and 
granted service connection and assigned a noncompensable 
evaluation for left shoulder thoracic outlet syndrome.  He 
subsequently appealed a March 1992 rating decision which 
increased the evaluation for a low back disability, 
classified as lumbar spine osteoarthritis, from 10 percent to 
20 percent disabling, effective August 6, 1991.  

A hearing was held before a hearing officer at the RO in 
February 1995.  In a January 1997 decision, the Board awarded 
service connection for heart disease, including hypertension, 
claimed as chest pain with palpitations; denied a rating in 
excess of 10 percent for a low back disability, classified as 
lumbar spine osteoarthritis, for the period prior to August 
6, 1991; denied a rating in excess of 20 percent for a low 
back disability, classified as lumbar spine osteoarthritis, 
for the period on and subsequent to August 6, 1991; and 
remanded to the RO the issue of an increased (compensable) 
rating for left shoulder thoracic outlet syndrome.  

By a January 1998 implementing rating decision, service 
connection for hypertensive heart disease was granted.  By a 
March 1998 rating decision, the RO increased the evaluation 
for left shoulder thoracic outlet syndrome from 
noncompensable to 10 percent, effective October 1, 1990.  The 
left shoulder thoracic outlet syndrome rating issue remains 
in appellate status, since appellant has not expressly 
withdrawn it from his appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993).  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the left shoulder thoracic 
outlet syndrome "increased rating" appellate issue as that 
delineated on the title page of this decision.  


FINDINGS OF FACT

1.  Appellant's service-connected left shoulder thoracic 
outlet syndrome (minor upper extremity) is manifested 
primarily by no more than slightly diminished motor 
functioning and mildly decreased sensation in the left ulnar 
distribution.  Although there is left shoulder area 
tenderness, there is no clinical evidence of any limitation 
of motion, painful motion, fatigability, or atrophy of that 
extremity.  The left upper extremity exhibits good strength 
without evidence of winged scapular deformity.  No left upper 
extremity vascular impairment attributable to the thoracic 
outlet syndrome has been clinically shown.  

2.  No more than moderate, incomplete paralysis of the left 
long thoracic nerve has been clinically shown.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected left shoulder thoracic outlet syndrome 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.71a, 
4.124a, Codes 5299-5201, 8599-8519 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that appellant's service-connected 
left shoulder thoracic outlet syndrome disability rating 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that the claim is plausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  This being 
so, the Board must examine the record and determine whether 
the VA has any further obligation to assist in the 
development of this claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the left shoulder thoracic 
outlet syndrome disability rating claim have been properly 
developed and that no useful purpose would be served by again 
remanding said issue with directions to provide further 
assistance to the appellant.  A comprehensive medical history 
and detailed findings regarding his service-connected 
disability in issue over the years are documented in the 
medical evidence.  With respect to this service-connected 
disability, VA examinations were conducted in 1990, 1991, and 
1996.  Pursuant to the Board's January 1997 remand, 
orthopedic, peripheral vascular, and neurologic VA 
examinations were conducted in 1997 and additional private 
and VA clinical records were sought.  These examinations were 
sufficiently detailed and comprehensive in describing the 
nature and severity of said disability, and included 
assessment of any orthopedic, neurologic, and vascular 
findings related to the service-connected left shoulder 
thoracic outlet syndrome.  

There is no indication that more recent, relevant medical 
records exist that would indicate a greater degree of 
severity with respect to the service-connected disability on 
appeal than that shown on said examinations.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to this disability 
rating issue, and that the duty to assist appellant as 
contemplated by 38 U.S.C.A. § 5107(a) has been satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left 
shoulder thoracic outlet syndrome in the context of the total 
history of that disability, particularly as it affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.1.  In 
rendering a decision on this disability rating issue on 
appeal, the Board has applied the provisions of the Schedule 
for Rating Disabilities in a manner most beneficial to the 
appellant.  

In its January 1997 remand, the Board cited to a medical 
dictionary definition which defines thoracic outlet syndrome, 
in pertinent part, as "resulting from compression of the 
subclavian artery or vein or of the brachial plexus nerve 
trunks...."  It was also pointed out in that remand that the 
RO had rated the service-connected left shoulder thoracic 
outlet syndrome under Diagnostic Code 5201, for shoulder 
limitation of motion, and Diagnostic Code 8519, for long 
thoracic nerve paralysis.  

Appellant is right-handed.  See, e.g., 1997 VA examinations 
reports.  The schedular criteria for rating limitation of 
shoulder motion are based upon the degree of abduction 
exhibited.  Diagnostic Code 5201 provides that:  A 20 percent 
evaluation may be assigned for limitation of motion of the 
minor arm when motion is possible to the shoulder level or to 
midway between the side and shoulder level.  A 30 percent 
evaluation requires that motion be limited to 25 degrees from 
the side.  

A 10 percent evaluation may be assigned for moderate 
incomplete paralysis of the long thoracic nerve of the minor 
upper extremity.  A 20 percent evaluation requires either 
severe incomplete paralysis or complete paralysis.  Complete 
paralysis is manifested by an inability to raise the arm 
above shoulder level and a winged scapular deformity.  
38 C.F.R. Part 4, Code 8519.  A NOTE following Code 8519 
states that evaluations under that code cannot be combined 
with lost motion above the shoulder level.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, NOTE.  

The service medical records reveal that in May 1977, 
appellant's complaints included left upper extremity pain and 
numbness.  Clinically, the pulse in that extremity was 
impaired and a loud bruit was produced just below the left 
clavicle.  A chest x-ray study revealed a right cervical rib 
with a corresponding, very rudimentary left cervical rib.  
The impression was left [shoulder] thoracic outlet syndrome.  
In May 1982, he had similar complaints.  A slightly 
diminished pulse in that extremity with arm elevation was 
noted.  In September 1982, he underwent left 1st [cervical] 
rib resection.  The following month, his complaints included 
hypesthesia along the upper left arm and limitation of 
overhead motion of the arm.  In May 1983, the pulse was 
slightly irregular in the left upper extremity.  The 
following month, mild adhesive capsulitis of the left 
shoulder was assessed.  In May 1987, an x-ray of that 
shoulder revealed sclerosis of the greater tuberosity; and 
left shoulder impingement was assessed.

On December 1990 VA examination, appellant's complaints 
included left shoulder pain, restricted motion, and left 
upper extremity numbness.  However, clinical findings were 
essentially unremarkable, however.  On August 1991 VA 
examination, his complaints were similar, except that he 
alleged having swelling in the hands.  Clinical findings were 
essentially unremarkable, however.  A May 1994 clinical 
report from J. Martin True, D.C., indicated that there was 
decreased vibratory sensation in the left posterior hand and 
thumb distribution corresponding to the radial nerve and C7 
dermatome.  Parenthetically, by a February 1993 rating 
decision, the RO granted service connection and assigned a 10 
percent evaluation for osteoarthritis with degenerative disc 
disease at C5-C7.  However, symptomatology associated with 
that cervical disability may not be considered in evaluating 
the severity of the left shoulder thoracic outlet syndrome at 
issue, to the extent reasonably differentiable.  During a 
February 1995 hearing on appeal, appellant testified, at T.5-
6, that left shoulder pain and weakness prevented heavy 
lifting, and that his fingers were swollen and numb.  

On June 1996 VA orthopedic examination, it was indicated that 
appellant had occasional pain, weakness, and paresthesias of 
the left upper extremity.  Appellant stated that the 
symptomatology had markedly improved since the thoracic 
outlet surgery.  Clinically, no upper extremity neurologic 
deficits or weakness were noted.  The examiner stated that 
the left arm range of motion "is completely normal when 
compared to his right arm."  

Pursuant to the Board's January 1997 remand, orthopedic, 
peripheral vascular, and neurologic examinations were 
conducted in 1997 to assess the current nature and severity 
of the left shoulder thoracic outlet syndrome.  On February 
1997 VA peripheral vascular examination, appellant stated 
that the symptomatology had markedly improved since the 
thoracic outlet surgery.  His current complaints included 
left posterolateral cervical area tightness, occasional left 
shoulder pain, and occasional tingling sensation in the left 
hand fingers.  Significantly, appellant related that Motrin 
and certain movements relieved his symptoms; and that he 
experienced most of his symptoms for approximately an hour or 
two on awakening in the morning, after which he was 
completely asymptomatic.  Clinically, although the left upper 
extremity exhibited slightly diminished motor functioning, 
the examiner stated that the remaining left upper extremity 
functions were adequate to accomplish most physical tasks.  
Left upper extremity pinprick sensation was intact.  
Significantly, the examiner stated that appellant displayed 
complete, painless range of motion of the left shoulder joint 
in all positions.  Additionally, the examiner stated that 
appellant had very adequate pulsations in the left brachial, 
radial, and ulnar arteries on left shoulder joint movement 
through all ranges of motion.  Since no significant left 
upper extremity vascular abnormalities attributable to the 
service-connected left shoulder thoracic outlet syndrome have 
been clinically shown by the post-service evidence of record, 
a higher evaluation would not be warranted under any 
appropriate diagnostic code for rating peripheral vascular 
disability.  It is also significant that the examiner stated 
that "[a]fter reviewing films of the patient's cervical 
spine, it is my impression that the majority of his 
complaints are of a radicular nature stemming from extensive 
degenerative arthritic changes of the cervical spine."  

On February 1997 VA orthopedic examination, the examiner 
stated that appellant's left shoulder had full ranges of 
motion; and that appellant displayed some grimacing 
suggesting the possibility of pain on motion.  Significantly, 
however, painful motion was not actually clinically noted.  
Clinically, there was no left upper extremity atrophy, 
weakness on motion, or fatigability.  Since the clinical 
evidence indicates that there is no limitation of left 
shoulder motion, the criteria for a higher evaluation under 
Code 5201 (an inability to raise the left arm to at least 
shoulder level) have not been more nearly approximated.  

On March 1997 VA neurologic examination, appellant's 
complaints included left arm pain, stiffness, and ulnar 
numbness.  However, clinically the left upper extremity had 
good strength.  Significantly, the examiner stated that there 
was no motor abnormality, atrophy, or wasting; and that 
although there was some sensory loss in the left ulnar 
distribution, this was only mild.  It is reiterated that 38 
C.F.R. § 4.124a, with NOTE, provides that when the incomplete 
paralysis involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  However, 
even assuming that the peripheral vascular examination's 
assessment of  , slightly diminished motor functioning was 
accurate, since any left upper extremity motor impairment or 
diminished sensation in the left ulnar distribution has been 
clinically described as no more than slight and no winged 
scapular deformity or an inability to raise the arm above 
shoulder level has been clinically shown, a higher evaluation 
under 38 C.F.R. § 4.124a, Code 8599-8519 for left shoulder 
thoracic outlet syndrome would not be warranted.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
and 4.40, pertaining to functional impairment and associated 
concerns.  However, the currently assigned 10 percent 
evaluation for left shoulder thoracic outlet syndrome more 
than adequately compensates appellant for any functional 
impairment attributable thereto, particularly since no more 
than slightly decreased left upper extremity motor and 
sensory impairment has been clinically shown.  Again, the 
clinical evidence does not reveal any actual pain on left 
shoulder motion and the 10 percent rating contemplates mild 
functional limitation related to the left shoulder thoracic 
outlet syndrome.  An extraschedular evaluation is not 
warranted, since the evidence does not show that the left 
shoulder thoracic outlet syndrome presents such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization as to 
render the regular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An original rating in excess of 10 percent for left shoulder 
thoracic outlet syndrome is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 
- 9 -


- 9 -


